Citation Nr: 1631025	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  11-32 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to February 1969. 

This appeal is before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  Additional VA treatment records were associated with the claims file following certification of the appeal to the Board; initial RO review of such evidence was waived in a July 2016 statement.  See 38 C.F.R. § 20.1304(c).


FINDING OF FACT

The Veteran's diabetes has required treatment with insulin, but has not required avoidance of strenuous occupational and recreational activities or resulted in episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization, or other separately compensable complications.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The award of service connection for type II diabetes mellitus represented a substantiation of the Veteran's original claim, and thus the filing of a notice of disagreement with the initial rating assigned did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service and VA medical records have been obtained.  Also, he was provided a VA examination of his disability April 2011.  This examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board notes the Veteran's representative's suggestion in a March 2012 statement that the Veteran should be afforded a new VA examination.  The Board addresses this assertion below and explains why remand for a new VA examination is not warranted in this case.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  

II. Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Diabetes mellitus is rated under 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913.  Under this section, a 20 percent rating is assigned for diabetes mellitus requiring insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted for the requirement of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  A 60 percent rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A total rating of 100 percent is assigned for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under DC 7913.  38 C.F.R. § 4.119, Note (1).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In this case, the record does not reflect symptomatology required for a rating in excess of 20 percent for diabetes mellitus, or any separately compensable complications of such disease.  Therefore, a rating in excess of 20 percent for type II diabetes mellitus is not warranted.   

On April 2011 VA examination, the Veteran reported that he continued to require medication for control of his diabetes, including insulin, and that his glucose control historically had been fair to well-controlled.  It was noted that the Veteran had no history of diabetes-related hospitalization; although he reported episodes of hypoglycemia, it was noted that it had not required hospitalization or clinic care visits.  It was noted that the Veteran was instructed to follow a restricted or special diet, but was not restricted in ability to perform strenuous activities.  He denied symptoms of peripheral vascular disease, visual disorders, neurovascular disease, neuropathy, skin or gastrointestinal disorders, or other diabetic complications.  On physical examination, there were no diabetic skin abnormalities, and eye and sensory examinations were normal.  

VA treatment records dated from October 2009 to June 2016 further reflect that, while the Veteran's diabetes has required treatment with insulin, it has not required avoidance of strenuous occupational and recreational activities or resulted in episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization.  In April 2011, he reported being motivated to control his diabetes, and that he exercised regularly.  In September 2014 he reported being "very physically active."  In June 2016, while the Veteran reported being more sedentary, there is no indication that his diabetes mellitus required avoidance of strenuous occupational and recreational activities; rather, it was noted the treating physician discussed increasing physical activity levels and changes in food choices with the Veteran.  

Likewise such treatment records reflect no neurological or other medical complications resulting from the Veteran's diabetes.  In August 2012, and again in June 2016, he was noted to have had a normal examination of the extremities and normal sensory examination, with no focal, motor, or sensory deficits on neurologic examination, and normal gait.  In June 2016, the Veteran reported no vision changes or numbness in the feet.  

The Board notes the Veteran's assertion, as reflected in his November 2011 notice of disagreement, that he should be awarded a higher initial rating for type II diabetes mellitus on the basis that his disability requires insulin, a restricted diet, and regulation of activities.  Also, in a March 2012 statement, the Veteran's representative asserted that the Veteran "most certainly has restrictions on activities," that he "contends that the regulation of activities (avoidance of strenuous occupational and recreational activities) is done daily," and that the Veteran should be given a new VA examination of his diabetes because the April 2011 examination is too old.  Also, in a July 2016 written brief, the Veteran's representative asserted that "many of [the Veteran's] progressing symptoms were ignored during the [April 2011] examination," and "that the evidence, which clearly exhibits [the Veteran's] worsening condition, is commensurate with a higher evaluation."

However, despite the Veteran's and his representative's assertions, as noted above, both the April 2011 VA examination report and VA treatment records dated from October 2009 to June 2016 reflect that, while the Veteran's diabetes has required treatment with insulin, it has not required avoidance of strenuous occupational and recreational activities, and neither the Veteran nor his representative has identified any evidence to the contrary aside from their own bare assertions.  Also, the Veteran's representative did not identify what "progressing symptoms were ignored during the [April 2011] examination," how the Veteran's condition is "worsening," or why a new examination of the Veteran's diabetes is warranted.  In this regard, the Board notes the VA treatment records dated as recently as June 2016 reflecting that his diabetes does not require regulation of activities and that there are no subjective complaints or objective findings indicating new complications of the Veteran's diabetes mellitus or any general worsening of the disease pertinent to the applicable rating criteria.  Thus, remand for a new VA examination of the Veteran's disability is not warranted.

The Board has also considered referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  However, the Veteran's symptoms and impairment associated with his diabetes mellitus, including his required restricted diet and treatment with insulin, and functional impairment commensurate with diabetes of such severity level, are adequately contemplated in his 20 percent rating.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The record does not suggest that his disability at any point has reflected factors that constitute "an exceptional or unusual disability picture" given the level of disability contemplated in his assigned rating.

Finally, there has been no assertion or evidence that the Veteran is unemployable due to his service-connected disability.  Therefore, entitlement to a total disability rating based on individual unemployability is not raised by the record and will not be further addressed in this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, an initial rating in excess of 20 percent for type II diabetes mellitus is not warranted, and there is no basis for staged rating of the Veteran's disability.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.


ORDER

An initial rating in excess of 20 percent for type II diabetes mellitus is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


